Citation Nr: 1819103	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-11 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder with depression and anxiety (collectively PTSD) prior to September 16, 2014.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD from September 16, 2014 to January 10, 2015.

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD since January 10, 2015.


REPRESENTATION

The Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972, during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 60 device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Subsequently, in a September 2014 rating decision, the RO granted an increased disability rating of 50 percent for the Veteran's PTSD effective September 16, 2014.  Thereafter, in an August 2015 rating decision, the RO granted another increased disability rating of 70 percent effective January 10, 2015.

In August 2016, the Board remanded this matter for further development; namely to afford the Veteran a hearing before the Board.  As a result, in May 2017, he was scheduled for a Board videoconference hearing.  However, in an April Statement in Support of Claim, his representative submitted a request to withdraw his hearing request on his behalf.  Accordingly, the Board withdraws his request for a hearing.  38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

Throughout the pendency of this claim, the Veteran has been receiving psychiatric treatment through the VA's Tennessee Valley VA Healthcare System and its affiliated facilities.  A review of the claims file reveals a gap in the VA treatment records associated with the claims file; there are no relevant treatment records whatsoever between January 2013 and December 2014.

According to the Veteran's report during the September 2014 VA examination, he continued to receive psychiatric treatment through the VA's Tennessee Valley VA Healthcare System in 2014.  Moreover, his statements contained in the September 2014 PTSD VA Examination Report suggest his PTSD symptoms worsened over time between the last relevant treatment record in January 2013 and the September 2014 VA examination.  See January 22, 2013 VA Substance Abuse Treatment Program Management Note; cf. September 2014 PTSD VA Examination Report.  As another matter, the most current VA treatment record associated with the claims file is from September 2016.  Therefore, a remand is necessary to obtain his VA treatment records. 

The Board acknowledges the Veteran's representative's request for another VA examination given the passage of time.  February 2018 Informal Hearing Presentation.  Although the mere passage of time does not compel the VA to provide a veteran with a new examination, during the pendency of this appeal, as noted above, the RO has granted increased, staged disability ratings twice.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given this progression, the Board finds a remand for another VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant, outstanding VA treatment records from the VA Tennessee Valley Healthcare System and its affiliated facilities; to include psychiatric treatment records between January 2013 and December 2014, and from September 2016 to the present.

2. Schedule the Veteran for a VA mental disorders/PTSD review examination to determine the current nature and severity of his PTSD.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


